            Case 1:19-cr-00804-VEC Document 43 Filed 01/22/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             -x
  UNITED STATES OF AMERICA
                                                                       SUPERSEDING
                 -    V.    -
                                                                       INDICTMENT

  ZHONGSAN LIU,                                                        Sl 19 Cr. 804 (VEC)

                                       Defendant.
- - - - - - - - - - - - - - - - - - -x

                                               COUNT ONE
                                              (Conspiracy)

       The Grand Jury charges:

       1.      From in or about 2017, up to and including in or about

September 2019, in the Southern District of New York and elsewhere,

ZHONGSAN       LIU,        the       defendant,        and    others    known     and   unknown,

knowingly combined,                  conspired,      confederated,      and agreed together

and with each other to defraud the United States of America and

agencies       thereof,             to wit,    the   Department        of State    (the   "State

Department") and the Department of Homeland Security ("DHS"), and

to commit offenses against the United States, to wit, violations

of Title 18, United States Code, Section 1546(a).

       2.      It was           a    part     and an    object    of    the   conspiracy that

ZHONGSAN LIU, the defendant,                     and others known and unknown, would

and did defraud the United States by impairing, obstructing, and

defeating the lawful functions of the State Department and DHS, to

wit,   the State Department's function to enforce the requirement
           Case 1:19-cr-00804-VEC Document 43 Filed 01/22/20 Page 2 of 6



that foreign nationals seeking entry into the United States provide

truthful and accurate information to the government, and the State

Department's and the Department of Homeland Security's functions

to administer the J-1 exchange visitor program based on truthful

and accurate information regarding J-1 visa holders' activities in

the United States.

      3.      It was further a part and an object of the conspiracy

that ZHONGSAN LIU,         the defendant,      and others known and unknown,

would and did obtain visas knowing such visas to have been procured

by   means     of   any   false   claim   or   statement,   and    to    have     been

otherwise procured by fraud or unlawfully obtained,                    in violation

of Title 18,        United States Code,        Section 1546 (a),       to wit,     LIU

participated in a         scheme to obtain visas        for employees of the

government of the People's Republic of China (the "PRC Government")

by causing and attempting to cause the submission to the State

Departmen~ of false and fraudulent information.

                                    Overt Acts

      4.       In   furtherance    of   the    conspiracy   and   to    ef feet    the

illegal objects thereof, ZHONGSAN LIU, the defendant, and his co-

conspirators committed the following overt acts, among others, in

the Southern District of New York and elsewhere:




                                          2
           Case 1:19-cr-00804-VEC Document 43 Filed 01/22/20 Page 3 of 6



              a.      On or about February 6, 2018, LIU traveled through

Manhattan to a particular U.S. university in Massachusetts in order

to   arrange       for    that   university      to   sponsor   a   visa   for    a   PRC

Government employee to come to the United States as a visiting

research scholar, when,            in truth and in fact,        the PRC Government

employee's primary purpose in the United States would consist of

working full-time for the PRC Government rather than conducting

research at the sponsoring university.

              b.      On or about July 17, 2018, LIU placed a phone call

to his colleague, a PRC Government employee, and instructed her to

visit a particular U.S. university in order to bolster the false

impression         that   his    colleague   was      conducting    research     at   the

university in compliance with her visa requirements,                       rather than

working full-time for the PRC Government in the United States.

              c.      On or about November 21, 2018, LIU met with a PRC

Government official at the PRC Government's Consulate General in

Manhattan to provide information and receive advice regarding U.S.

visas for PRC Government employees.

               (Title 18, United States Code, Section 371.)

                                 FORFEITURE ALLEGATION

      5.      As a result of committing the offense alleged in Count

One of this Indictment, ZHONGSAN LIU, the defendant, shall forfeit



                                             3
            Case 1:19-cr-00804-VEC Document 43 Filed 01/22/20 Page 4 of 6



to the United States, pursuant to Title 18,                         United States Code,

Section 982 (a) ( 6) , al 1 conveyances, including any vessel, vehicle,

or aircraft, used in the commission of said offense; all property,

real   and personal,            that    constitutes    or    is     derived    from or      is

traceable to the proceeds obtained directly or indirectly from the

commission of the offense;                and all property,           real or personal,

that   was      used      to   f aci li tate,   or   was    intended      to   be   used    to

facilitate,         the    commission     of    said offense,        including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offense.

                               Substitute Assets Provision

       6.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

               a.      cannot      be    located     upon     the     exercise      of     due

               diligence;

               b.      has been transferred or sold to, or deposited with,

               a third person;

               c.      has     been placed beyond           the    jurisdiction      of    the

               Court;

               d.      has been substantially diminished in value; or

               e.      has     been     commingled    with        other   property       which

               cannot be subdivided without difficulty;



                                                4
      Case 1:19-cr-00804-VEC Document 43 Filed 01/22/20 Page 5 of 6



it is the intent of the United States, pursuant to Title 21, United

States Code,   Section   853 (p)   and Title 28,   United States Code,

Section 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

           (Title 18, United States Code, S~ction 982;
         Title 21, United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)




                                        GEOFFY~BERMAN
                                        United States Attorney




                                    5
Case 1:19-cr-00804-VEC Document 43 Filed 01/22/20 Page 6 of 6



          Form No. USA-33s-274        (Ed. 9-25-58)




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                               V.


                        ZHONGSAN LIU,

                                               Defendant.


                 SUPERSEDING INDICTMENT

                  Sl 19 Cr. 804        (VEC)

                (18   u.s.c.   §§   371, 1546)

                      GEOFFREY S. BERMAN
